COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cole Distribution, Inc. and Cole Chemical & Distributing, Inc. v.
                           Vexapak L.L.C., Antonio Gonzalez Cortez aka Antonio Gonzalez, Jr.
                           aka Antonio D. Gonzalez aka Antonio D. Gonzalez Cortes and Antonio
                           Gonzalez Cardenas, Princess Properties Limited Partnership, Cole
                           International, Inc. and Donna F. Cole

Appellate case number:     01-16-00599-CV

Trial court case number: 2008-27646

Trial court:               125th District Court of Harris County

       The Clerk of this Court notified the parties that this appeal was subject to dismissal because
the mediator informed the Court that the parties settled the case. In response, appellants have filed
an unopposed motion to retain this appeal on the Court’s docket for an additional 30 days while
the parties finalize payment on the settlement reached during mediation. The motion is
GRANTED. The parties are directed to either file a motion to dismiss or report on the status of the
case by January 19, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: January 12, 2017